Case 2:20-cv-00078-JRG Document 98-1 Filed 03/17/21 Page 1 of 1 PageID #: 3589




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                          §
 EQUIPMENT LLC,                                   §
                                                  §
        Plaintiff,                                §           Case No. 2:20-CV-0078-JRG
                                                  §
 v.                                               §
                                                  §
 HMD GLOBAL OY,                                   §
                                                  §
         Defendant.                               §

               ORDER GRANTING JOINT MOTION TO EXTEND STAY

       Before the Court is Plaintiff Cellular Communications Equipment LLC and Defendant

HMD Global Oy’s (collectively, the “Parties”) Joint Motion to Extend Stay of All Deadlines (the

“Motion”). In the Motion, the Parties request a fourteen (14) day extension of the stay of all

deadlines in the above-captioned matter to complete performance under settlement agreement and

file appropriate dismissal papers with the Court. Having considered the Motion, the Court is of the

opinion that the Motion should be and hereby is GRANTED.

       Accordingly, it is ORDERED that the stay of all deadlines in the above-captioned matter

is EXTENDED for an additional fourteen (14) days from the date of this Order, during which

time appropriate dismissal papers shall be filed with the Court.
